UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1011


WILFREDO ROMERO,

                Plaintiff – Appellant,

          v.

ROBERT M. GATES, Secretary, Department of Defense,

                Defendant    - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-00314-CMH-JFA)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Wilfredo Romero, Appellant Pro Se.       Anna Elizabeth Cross,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wilfredo Romero, a former auditor with the Office of

the     Inspector       General,     appeals         the    district         court’s   order

granting         Defendant’s        summary           judgment          motion    on     his

discrimination       claims,       brought      pursuant         to   the    Rehabilitation

Act of 1973, as amended, 29 U.S.C.A. §§ 701-796l (West 2008 &

Supp. 2010); Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.

2010); and the Age Discrimination in Employment Act of 1967, as

amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2010).

Romero has also made a motion for sanctions to be imposed upon

Defendant’s counsel.

              Even assuming Romero can establish a prima facie case

of discrimination under the relevant statutes, it is apparent

that Defendant did not consider Romero for the vacancies about

which       he    complains—and           did        not        conduct      a   background

investigation upon him for the vacancies—because since Defendant

revoked Romero’s security clearance, Romero lacked and could not

obtain the security clearance required for the vacant positions.

To    the   extent      that    Romero’s     action        sought       to   challenge   the

merits      underlying         Defendant’s          security      clearance      revocation

decision, the district court correctly determined that it lacked

the    ability     to    review     the    merits          of    that     decision.      See

Department of Navy v. Egan, 484 U.S. 518, 530 (1988) (“[U]nless

                                                2
Congress        specifically             has        provided      otherwise,        courts

traditionally have been reluctant to intrude upon the authority

of the Executive in military and national security affairs.”);

Guillot    v.    Garrett,          970     F.2d     1320,     1326    (4th   Cir.    1992)

(“[I]ndividual         security       classification          determinations    are     not

subject    to    .    .     .    judicial      review   for    alleged     violations    of

section 501 of the Rehabilitation Act of 1973.”).

            We       have       reviewed    Romero’s     motion      for   sanctions    and

find it to be meritless.                   Accordingly, we deny Romero’s motion

and affirm the district court’s order.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                                               AFFIRMED




                                                3